DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies of Japanese patent application number 2012-122851, filed on May 30, 2012, Japanese patent application number 2012-237371, filed on October 29, 2012, have been received and made of record in US Application No. 14/398,257.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on May 10, 2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25-28 each recites the limitation "the organic material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner believes that each of these claims should be amended to depend from claim 39, in order to provide proper antecedent support.  The Examiner also notes, that for purposes of examination, these claims will be examined as best understood by the Examiner, as depending from claim 39.
Claims 29-31 each recites the limitation "the inorganic material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner believes that each of these claims should be amended to depend from claim 39, in order to provide proper antecedent support.  The Examiner also notes, that for purposes of examination, these claims will be examined as best understood by the Examiner, as depending from claim 39.
Claim 37 recites the limitation "The light detecting device according to claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim since claim 1 has been canceled.  The Examiner believes that each of these claims should be amended to depend from claim 21, in order to provide proper antecedent support.  The Examiner also notes, that for purposes of examination, these claims will be examined as best understood by the Examiner, as depending from claim 21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,411,031. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons discussed below.
Regarding claims 21-40

Application 17/741,387
Patent 11,411,031
Claim 21
Claim 1
21. A light detecting device comprising: 
a non-planar layer composed of color filters; and 
microlenses touching the color filters, 
wherein a thickness from a bottom surface of the color filters to a bottom surface of the microlenses in a side direction of the color filters is larger than a thickness from a bottom surface of the color filters to a bottom surface of the microlenses in a diagonal direction of the color filters.
1. An imaging device comprising: 
a non-planar layer composed of color filters,…; and 
microlenses touching the color filters,… 
wherein a thickness from a bottom surface of the color filters to a bottom surface of the microlenses in a side direction of the color filters is larger than a thickness from a bottom surface of the color filters to a bottom surface of the microlenses in a diagonal direction of the color filters.

Claim 22
Claim 2
22. The light detecting device according to claim 21, wherein the color filters are between the microlenses and photodiodes.

2. The imaging device according to claim 1, wherein the color filters are between the microlenses and photodiodes.

Claim 23
Claim 3
23. The light detecting device according to claim 21, wherein no planarization layer is between the microlenses and the color filters.

3. The imaging device according to claim 1, wherein no planarization layer is between the microlenses and the color filters.

Claim 24
Claim 4
24. The light detecting device according to claim 21, wherein no other material is between any portion of the microlenses and any portion of the color filters.

4. The imaging device according to claim 1, wherein no other material is between any portion of the microlenses and any portion of the color filters.

Claim 25
Claim 5
25. The light detecting device according to claim 39, wherein the organic material is a styrene-based resin.

5. The imaging device according to claim 1, wherein the organic material is a styrene-based resin.

Claim 26
Claim 6
26. The light detecting device according to claim 39, wherein the organic material is an acrylic-styrene copolymer-based resin.

6. The imaging device according to claim 1, wherein the organic material is an acrylic-styrene copolymer-based resin.

Claim 27
Claim 7
27. The light detecting device according to claim 39, wherein the organic material is a photosensitive resin.

7. The imaging device according to claim 1, wherein the organic material is a photosensitive resin.

Claim 28
Claim 8
28. The light detecting device according to claim 39, wherein the organic material is a negative photosensitive resin.
8. The imaging device according to claim 1, wherein the organic material is a negative photosensitive resin.

Claim 29
Claim 9
29. The light detecting device according to claim 39, wherein the inorganic material is a silicon oxide.

9. The imaging device according to claim 1, wherein the inorganic material is a silicon oxide.

Claim 30
Claim 10
30. The light detecting device according to claim 39, wherein the inorganic material is a silicon oxynitride.

10. The imaging device according to claim 1, wherein the inorganic material is a silicon oxynitride.

Claim 31
Claim 11
31. The light detecting device according to claim 39, wherein the inorganic material is a silicon nitride.

11. The imaging device according to claim 1, wherein the inorganic material is a silicon nitride.

Claim 32
Claim 12
32. The light detecting device according to claim 21, wherein a first surface of the non-planar layer is between a first surface of the microlenses and a second surface of the non-planar layer.

12. The imaging device according to claim 1, wherein a first surface of the non-planar layer is between a first surface of the microlenses and a second surface of the non-planar layer.

Claim 33
Claim 13
33. The light detecting device according to claim 32, wherein a second surface of the microlenses is between the first surface of the microlenses and the first surface of the non-planar layer.

13. The imaging device according to claim 12, wherein a second surface of the microlenses is between the first surface of the microlenses and the first surface of the non-planar layer.

Claim 34
Claim 14
34. The light detecting device according to claim 32, wherein the first surface of the non-planar layer touches the second surface of the microlenses.

14. The imaging device according to claim 12, wherein the first surface of the non-planar layer touches the second surface of the microlenses.

Claim 35
Claim 15
35. The light detecting device according to claim 21, wherein along a side direction in a plan view of the color filters, a first one of the color filters is between a second one of the color filters and a third one of the color filters.

15. The imaging device according to claim 1, wherein along a side direction in a plan view of the color filters, a first one of the color filters is between a second one of the color filters and a third one of the color filters.



Claim 36
Claim 16
36. The light detecting device according to claim 35, wherein along a diagonal direction in the plan view of the color filters, the first one of the color filters is between a fourth one of the color filters and a fifth one of the color filters.

16. The imaging device according to claim 15, wherein along a diagonal direction in the plan view of the color filters, the first one of the color filters is between a fourth one of the color filters and a fifth one of the color filters.

Claim 37
Claim 1
37. The light detecting device according to claim 21, wherein the color filters are an organic material.

1. … 
the color filters are an organic material;… 
Claim 38
Claim 1
38. The light detecting device according to claim 21, wherein the microlenses are an inorganic material.

1. … 
the microlenses are an inorganic material,… 
Claim 39
Claim 1
39. The light detecting device according to claim 21, wherein 
the color filters are an organic material, 
the microlenses are an inorganic material, and 
the inorganic material of the microlenses touches the organic material of the color filters.

1. …

the color filters are an organic material; … 
the microlenses are an inorganic material, 
wherein the inorganic material of the microlenses touches the organic material of the color filters,… 
Claim 40
Claim 17
40. A light detecting apparatus comprising: 
the light detecting device according to claim 21; 
a lens; and 
an image processor.

17. An imaging apparatus comprising: 

the imaging device according to claim 1; 
a lens; and 
an image processor.



In view of the foregoing, Claims 21-40 of the pending application are an obvious variant that is broader than and fully encompassed by claims 1-17 of US Patent 11,411,031.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under both 1) 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 2) the Double Patenting, set forth in this Office action above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120086093: note the use of an imaging device having a non-planar color filter layer and microlenses, but lacks any disclosure of the micolenses in contact with the color filters. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISS S YODER III/Examiner, Art Unit 2697